*566MEMORANDUM **
Jorge Hernandez-Maidonado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) three-judge order denying his motion to reopen or reconsider its previous summary affirmance of the immigration judge’s denial of his application for cancellation of removal. We dismiss the petition for review.
Pursuant to this Court’s December 26, 2002 order, which limited the issues on appeal to the BIA’s June 6, 2002 order denying Petitioner’s motion to reopen or reconsider, we lack jurisdiction to consider Petitioner’s contentions regarding the BIA’s April 5, 2002 decision.
We also lack jurisdiction to review the BIA’s June 6, 2002 denial of Petitioner’s motion to reopen or reconsider because this Court is barred from reviewing the BIA’s judgment regarding the granting of discretionary relief of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); cf. Medina-Morales v. Ashcroft, 362 F.3d 1263, 1267-69 (9th Cir.2004) (finding jurisdiction to review denial of motion to reopen where BIA had never ruled on the discretionary relief sought by Petitioner).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.